              Case 2:18-cv-00262-TSZ Document 85 Filed 04/03/20 Page 1 of 3



 1                                                                      The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8

 9   DEVITTA BRISCOE, individually, and as
     executor of the Estate of Che Andre Taylor;
10   JOYCE DORSEY, individually; CHE ANDRE              No.    2:18-CV-00262-TSZ
     TAYLOR, JR., individually; and SARAH
11   SETTLES on behalf of her minor child,              NOTICE OF ERRATA RE DECLARATION
     CHE’LYNN MARIE TAYLOR, and DEMEKA                  OF SCOTT MILLLER IN SUPPORT OF
12   GREEN for the Estate of Brenda Taylor,             DEFENDANTS’ MOTION FOR
                                                        SUMMARY JUDGMENT
13                                Plaintiffs,

14                 vs.

15   CITY OF SEATTLE; MICHAEL SPAULDING
     and "JANE DOE" SPAULDING, and their
16   marital community composed thereof; SCOTT
     MILLER and "JANE DOE" MILLER, and their
17   marital community composed thereof;
     TIMOTHY BARNES and "JANE DOE"
18   BARNES, and their marital community
     composed thereof; and AUDI ACUESTA and
19   "JANE DOE" ACUESTA, and their marital
     community composed thereof,
20
                                  Defendants.
21

22          Defendants respectfully submit this Notice of Errata re the Declaration of Scott Miller in

23   Support of Defendants’ Motion for Summary Judgment (“Miller Declaration”) which was filed on
      NOTICE OF ERRATA RE DECLARATION OF SCOTT MILLLER IN                       Peter S. Holmes
                                                                                Seattle City Attorney
      SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                        701 5th Avenue, Suite 2050
       -1                                                                       Seattle, WA 98104-7097
                                                                                (206) 684-8200
      (2:18-CV-00262-TSZ)
               Case 2:18-cv-00262-TSZ Document 85 Filed 04/03/20 Page 2 of 3



 1   April 2, 2020, to correct errors caused by the filing of an incorrect version of the Miller Declaration,

 2   which was filed without Exhibit A.

 3          The correct version of the Miller Declaration with the previously missing Exhibit A incorporated,

 4   is attached hereto as Exhibit 1. Defendants make no other changes.

 5

 6          DATED this 3rd day of April, 2020.

 7                                         PETER S. HOLMES
                                           Seattle City Attorney
 8

 9                                     By: s/ Ghazal Sharifi
                                           Ghazal Sharifi, WSBA# 47750
10                                         Susan Park, WSBA #53857
                                           Assistant City Attorneys
11                                         E-Mail: Ghazal.Sharifi@seattle.gov
                                           E-Mail: Susan.Park@seattle.gov
12
                                              Seattle City Attorney’s Office
13                                            701 Fifth Avenue, Suite 2050
                                              Seattle, WA 98104
14                                            Phone: (206) 684-8200

15                                            Attorneys for Defendants

16
                                         By        s/ Thomas P. Miller
17                                            THOMAS P. MILLER
                                              2100 Westlake Avenue N., Suite 206
18                                            Seattle, WA 98109
                                              Phone: 206-957-9669
19                                            Email: tom@christielawgroup.com

20
                                              Attorneys for Defendants
21

22

23
      NOTICE OF ERRATA RE DECLARATION OF SCOTT MILLLER IN                                 Peter S. Holmes
                                                                                          Seattle City Attorney
      SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                  701 5th Avenue, Suite 2050
       -2                                                                                 Seattle, WA 98104-7097
                                                                                          (206) 684-8200
      (2:18-CV-00262-TSZ)
              Case 2:18-cv-00262-TSZ Document 85 Filed 04/03/20 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on April 3, 2020 I electronically filed the foregoing with the Clerk of
     the Court using the CM/ECF system which will send notification of such filing to the following:
 3
                                Thomas P. Miller, WSBA# 34473
 4                              Christie Law Group, PLLC
                                2100 Westlake Avenue N., Suite 206
 5                              Seattle, WA 98109
                                [Co-Counsel for Defendants]
 6
                                James Bible, Esq., WSBA# 33985
 7                              James Bible Law Group
                                14205 SE 36th Street, Suite 100
 8                              Bellevue, WA 98006
                                [Attorney for Plaintiffs]
 9
                                Shakespear N. Feyissa, Esq., WSBA# 33747
10                              Law Offices of Shakespear N. Feyissa
                                1001 4th Avenue, Suite 3200
11                              Seattle, WA 98154
                                [Attorney for Plaintiffs]
12
                                Jesse Valdez, Esq. WSBA# 35278
13                              Valdez Lehman, PLLC
                                14205 SE 36th Street, Ste. 100
14                              Bellevue, WA 98006
                                [Attorney for Plaintiffs]
15

16
                                          _s/ Jennifer Litfin__________________________
17                                        Jennifer Litfin, Legal Assistant

18

19

20

21

22

23
      NOTICE OF ERRATA RE DECLARATION OF SCOTT MILLLER IN                               Peter S. Holmes
                                                                                        Seattle City Attorney
      SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                701 5th Avenue, Suite 2050
       -3                                                                               Seattle, WA 98104-7097
                                                                                        (206) 684-8200
      (2:18-CV-00262-TSZ)
